DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.
Claims 1-13 are present for examination, claims 14-20 are withdrawn from consideration.
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Regarding claim 1, “the electric machine” on line 6 should be changed to –- the machine -- or -- said machine--.
Regarding claim 1, “the axial center of the stator” on line 17 should be changed to – an axial center of the stator --.
Regarding claim 1, “a second line” on line 16 should be changed to – a third line-- .
Regarding claim 1, “the second line” on line 18 should be changed to – the third line--.


Regarding claim 3, “the electric machine” on line 4 should be changed to – the machine – or – said machine --.
Regarding claims 2-4, “A stator in accordance with” should be changed to –The machine in accordance with—.
Regarding claim 5-9, “A machine in accordance with” should be change to –The machine in accordance with--.
Regarding claim 10, “a second line” on line 11-12 should be changed to – a third line--.
Regarding claim 10, “the second line” on line 13 should be changed to – the third line--.
Regarding claim 10, “the axial center of the stator” on line 12 should be changed to – an axial center of the stator --.
Regarding claims 11-13, “A stator in accordance with” should be changed to –The stator in accordance with—.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-9, the record of prior art by itself or in combination with other references does not show an interior permanent magnet machine, as recited in claim 1, comprising: 

a stator (28) disposed coaxially with said rotor (36) and separated from said rotor by a circumferential air gap (96), said stator comprising: 
an outer ring (66) concentric about an axial center line (68) of the machine; and 
a plurality of stator teeth (60, 62, 64) extending radially inward from said outer ring (66) toward the axial center line (68), each of said plurality of stator teeth (60) comprising a stator tooth tip (80) having an inner surface (88), said stator tooth tip (80) comprising a first end (100), a second end (102), and a center section (104) therebetween, said inner surface (88) along said first end (100) and said second end (102) tapers away from the axial center line (68) such that a distance between said inner surface (88) and the axial center line (68) is greater at said first end (100) and said second end (102) than at said center section (104) and such that a radial distance (136) is defined between said inner surface (88) at a circumferential end tip of said first end (100) and said inner surface (88) within said center section (104), wherein an angle θ is defined from a first line (126) to a third line (132), the first line (126) extends between an axial center (128) of the stator (28) and an intersection between said center section (104) and said first end (100) and the third line (132) extends between the axial center (128) of the stator (28) and a point equidistant from the circumferential end tip of said first end (100) and said circumferential end tip of said first end (102) of an adjacent stator tooth, wherein the angle θ and the radial distance (136) are determined based at least partially on a frequency content of a cogging torque generated by said machine, said inner surface configured such that an amplitude of a native fundamental of the cogging torque is reduced, a higher harmonic back EMF is reduced, and a fundamental cogging torque at a pole pass frequency and a slot order frequency is not substantially increased.

    PNG
    media_image1.png
    606
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    500
    633
    media_image2.png
    Greyscale


Regarding claims 10-13, the record of prior art by itself or in combination with other references also does not show a stator for use in an electric machine, said stator comprising, inter alia, a radial distance (136) is defined between said inner surface (88) at a circumferential end tip of said first end (100) and said inner surface (88) within said center section (104), wherein an angle θ is defined from a first line (126) to a third line (132), the first line (126) extends between an axial center (128) of the stator (28) and an intersection between said center section (104) and said first end (100) and the third line (132) extends between the axial center (128) of the stator (28) and a point equidistant from the circumferential end tip of said first end (100) and said circumferential end tip of said first end (102) of an adjacent stator tooth, wherein the angle θ and the radial distance (136) are determined based at least partially on a frequency content of a cogging torque generated by said machine, as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
De Filippis (US 2003/0107290 A1), or Li (US 8,207,648 B2) by itself or in combination does not teaches a radial distance is defined between said inner surface at a circumferential end tip of said first end and said inner surface within said center section, wherein an angle θ is defined from a first line to a second line, the first line extends between the axial center of the stator and an intersection between said center section and said first end and the second line extends between the axial center of the stator and a point equidistant from the circumferential end tip of said first end and said circumferential end tip of said first end of an adjacent stator tooth, wherein the angle θ and the radial distance are determined based at least partially on a frequency content of a cogging torque generated by said machine.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 14-20 should be canceled.
Claims 1-13 are objected as discussed above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEDA T PHAM/           Examiner, Art Unit 2834    

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834